Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Preliminary Amendment filed March 23, 2021 is acknowledged.
-	Claim(s) 1, 2, 6, 9, 10, 12, 13, 15, 22, 27 is/are amended
- 	Claim(s) 17-21, 25, 26 is/are canceled
-	Claim(s) 1-16, 22-24, 27 is/are pending in the application.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application is a U.S. National Phase Application of PCT International Application No. PCT/CN2020/089467 filed on May 9, 2020.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, U.S. Patent Publication No. 20210280659 in view of Na et al, U.S. Patent Publication No. 20190385523.


a silicon semiconductor layer, on the base substrate, the silicon semiconductor layer comprising an active silicon layer of the driving transistor and an active silicon layer of the initialization transistor (see Park figure 11, element ACTL1), wherein the active silicon layer of the driving transistor and the active silicon layer of the initialization transistor (see Park paragraph 0296 where active layer ACTL may be disposed on the buffer layer BF. The active layer ACTL may be formed of a silicon-based material. For example, the active layer ACTL may be formed of LTPS. The active areas DT-ACT and ACT1 through ACT6, the source electrodes DT-S and S1 through S6, and the drain electrodes DT-D and D1 through D6 of the driving transistor DT and the first through sixth transistors ST1 through ST6 may be disposed in the active layer ACTL.) each is provided with a first region, a second region and a first channel region between the first region and the second region (see Park paragraph 0296 and figure 5 where for example S3, D3 may 

a first insulating layer, at a side, facing away from the base substrate, of the silicon semiconductor layer (see Park figures 10-11, ILD1); 

a first conducting layer, at a side, facing away from the base substrate, of the first insulating layer, the first conducting layer comprising a gate electrode of the driving transistor and a gate electrode of the initialization transistor (see Park figure 10, GTL1); 

a second insulating layer, at a side, facing away from the base substrate, of the first conducting layer (see Park figures 10-11, ILD2); 

an oxide semiconductor layer (see Park figure 11, element ACTL2), at a side, facing away from the base substrate, of the second insulating layer, the oxide semiconductor layer comprising an active oxide layer of the voltage stabilizing transistor, wherein the active oxide layer is provided with a third region, a fourth region and a second channel region between the third region and the fourth region (see Park figure 11, where for example S1, D1 may correspond to an exemplary first and second region and ACT1 may correspond to an exemplary channel region).



In a related field of endeavor, Na discloses a voltage stabilizing transistor (see Na figure 2, element T8 and paragraphs 0069-0070, 0078 where eighth transistor T8 may be implemented to prevent the voltage of the fourth node N4 (or the gate electrode of the first transistor T1) from being dropped by a kickback voltage of the third transistor T3) wherein in a same sub-pixel, the second region of the active silicon layer of the initialization transistor (see Na figure 2, element T4) is electrically connected to the third region of the active oxide layer of the voltage stabilizing transistor (see Na figure 2, element T8), and the fourth region of the active oxide layer of the voltage stabilizing transistor is electrically connected to the gate electrode of the driving transistor (see Na figure 2, element T1) so as to prevent a voltage from being dropped by a kickback voltage.  One of ordinary skill in the art would have been motivated to have modified Park with the teachings of Na to have incorporated an oxide transistors connected between an initializing transistor, gate of a driving transistor and a transistor connected to a second node of a driving transistor so as to prevent voltage of a gate node from 

Consider claim 2, Park as modified by Na teaches all the limitations of claim 1 and further teaches wherein: the pixel circuit further comprises a threshold compensation transistor (see Park figure 5, element ST2, Na figure 2, T3); the silicon semiconductor layer further comprises an active silicon layer of the threshold compensation transistor; the active silicon layer of the threshold compensation transistor is provided with the first region, the second region and the first channel region between the first region and the second region (see Park paragraph 0296 and figure 5 where for example S3, D3 may correspond to an exemplary first and second region and ACT3 may correspond to an exemplary channel region); 

the first conducting layer further comprises a gate electrode of the threshold compensation transistor (see Park figure 10, GTL1); and 

in the same sub-pixel, the second region of the active silicon layer of the threshold compensation transistor (see Park figure 5, ST2, Na figure 2, T3) is electrically connected to the third region of the active oxide layer of the voltage stabilizing transistor (see Na figure 2, T8), and the first region of the active silicon layer of the threshold compensation transistor is electrically connected to the 

Consider claim 27, Park as modified by Na teaches all the limitations of claim 1 and further teaches a display device (see Park figure 1, 10 display device), comprising the display panel according to claim 1 (see rejection of claim 1 above).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4-16, 22-24 are dependent upon claim 3.
The claimed invention recites 
Claim 3 “ The display panel according to claim 2, wherein the first conducting layer further comprises a plurality of first scanning lines, a plurality of second scanning lines and a plurality of third scanning lines spaced from one another, wherein the first scanning lines, the second scanning lines and the third scanning lines extend in a first direction and are arranged in a second direction; an orthographic projection of each of the first scanning lines on the base substrate is overlapped with an orthographic projection of the first channel region of the active silicon layer of the initialization transistor on the base substrate to form a first overlapping region, and a part, in the first overlapping region, of the each of the first scanning lines is the gate electrode of the initialization transistor; an orthographic projection of each of the second scanning lines 

The following prior arts are representative of the state of the prior art:  
Park et al, U.S. Patent Publication No. 20210280659 (figure 5)
Na et al, U.S. Patent Publication No. 20190385523 (figure 2)
Tseng et al, U.S. Patent Publication No. 20180151115 (figure 1)

The prior arts cited fails to fairly teach or suggest the combined features of the invention including an orthographic projection of each of the second scanning lines on the base substrate is overlapped with an orthographic projection of the second channel region of the active oxide layer of the voltage stabilizing transistor on the base substrate to form a second overlapping region, and a part, in the second overlapping region, of the each of the second scanning lines is an gate electrode of the voltage stabilizing transistor; and an orthographic projection of each of the third scanning lines on the base 

These features find support at least at 2A, 5A-6 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claim 3 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4-16, 22-24 are dependent upon claim 3 which recites allowable subject matter.  Therefore claims 4-16, 22-24 are allowable in view of being dependent on a claim reciting allowable subject matter.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kato et al, U.S. Patent Publication No. 20130027382 (figure 1). .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.